Citation Nr: 1217519	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO. 09-01 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION


The Veteran served on active duty from December 1960 to December 1964. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This case was the subject of a Board remand dated in January 2011. 


FINDINGS OF FACT

1. The preponderance of the evidence demonstrates that the Veteran's current bilateral hearing loss disability did not begin during active service or within one year after discharge from active service and is not related to any incident of service.

2. The preponderance of the evidence demonstrates that the Veteran's current bilateral tinnitus did not begin during active service and is not related to any incident of service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss disability have not been met or approximated. 38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2011).

2. The criteria for service connection for tinnitus have not been met or approximated. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board finds that the preponderance of the evidence shows that the Veteran's current hearing loss disability and tinnitus are not due to in-service noise exposure or ear disease, but rather are due to post-service noise exposure and age-related hearing loss. Accordingly, the Board denies the Veteran's claims for service connection for bilateral hearing loss disability and tinnitus.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

A November 2007 VCAA letter explained the evidence necessary to substantiate the Veteran's claims for service connection for tinnitus and bilateral hearing loss disability. This letter also informed the Veteran of his and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the November 2007 VCAA notice letter was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the duty to assist, the claims file contains the Veteran's service treatment records, reports of post-service treatment, and reports of VA examinations. The Board has found nothing to suggest that there is any outstanding available evidence with respect to the Veteran's claims. See 38 U.S.C.A. § 5103A(a)-(d).

In January 2011, the RO/AMC requested the Veteran to identify any additional relevant records of medical treatment for hearing loss disability or tinnitus. The RO has complied with this aspect of the Board's January 2011 remand instructions. The Veteran did not reply to the RO/AMC's request, and therefore the RO/AMC could not seek to obtain additional available and relevant records of medical treatment.

With respect to the VA examination, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In January 2011 the Board remanded this matter for a supplemental VA examination and opinion to give all supporting evidence in the claims file adequate consideration by the examiner. The October 2011 VA examination report reflects a detailed and accurate review of the claims file, and contains reasoned explanations for the opinions provided, which are adequate for adjudication of the claims on appeal. Accordingly, the Board finds that the RO/AMC has achieved substantial compliance with the Board's January 2011 remand instructions and that VA has now fulfilled its duty to assist the Veteran in providing a VA examination and opinion. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims. Essentially, all available evidence that could substantiate each claim has been obtained. There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.


Merits of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b). Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). 

The threshold for normal hearing is between 0 and 20 decibels, and higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988). When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley, 5 Vet. App. at 160.
   
The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Certain chronic disabilities, to include sensorineural hearing loss, to the extent it constitutes an organic disease of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

There is no diagnosis or other indication of hearing loss disability within one year after discharge from active service. Accordingly, a presumption of service connection for sensorineural hearing loss disability is not warranted pursuant to the provisions of 38 C.F.R. §§ 3.307 and 3.309(a).

As noted, the Veteran served on active duty from December 1960 to December 1964. None of the audiological findings during service meet or approximate the criteria for hearing loss disability as set forth at 38 C.F.R. § 3.385. The service treatment records also include a history intermittent drainage from the right ear. Interpretation of the several in-service audiological examinations and other in-service findings will be discussed at length, as analyzed by a VA clinician, in the below discussion of the results of an October 2011 VA examination. The examiner's findings include that service treatment records reflect hearing thresholds within normal limits at entrance into service, during service, and at discharge from service, with no significant shift in hearing thresholds. These findings are competent medical evidence supported by evidence of record and a reasoned explanation, and therefore are of high probative weight.

At a private employment audiological examination in February 2004, a decrease in level of hearing was noted as compared to the last baseline audiogram in November 2000. 

The employer's records show that in November 2000 pure tone thresholds in the right ear were 10 decibels at 500 hertz, 15 decibels at 1000 hertz, 20 decibels at 2000 hertz, 30 decibels at 3000 hertz, and 25 decibels at 4000 hertz. Pure tone thresholds in the left ear were 10 decibels at 500 hertz, 10 decibels at 1000 hertz, 20 decibels at 2000 hertz, 30 decibels at 3000 hertz, and 35 decibels at 4000 hertz. 

The employer's records further show that in February 2004 pure tone thresholds in the right ear were 15 decibels at 500 hertz, 20 decibels at 1000 hertz, 25 decibels at 2000 hertz, 45 decibels at 3000 hertz, and 40 decibels at 4000 hertz. Pure tone thresholds in the left ear were 10 decibels at 500 hertz, 15 decibels at 1000 hertz, 25 decibels at 2000 hertz, 35 decibels at 3000 hertz, and 40 decibels at 4000 hertz. 

The November 2000 employer's audiological findings do not meet the VA criteria for hearing loss disability for either ear. The February 2004 findings meet the criteria for both ears, since there is at least one frequency measured at 40 decibels or greater for each ear.  See 38 C.F.R. § 3.385.

The Veteran was advised by his employer in February 2004 that precautions and retraining on using hearing protection could be required, if he was exposed to any work week assignment involving  noise exposure equal to or greater than an eight-hour time weighted average of 85 dbA.

As will be discussed further below, in the context of VA examiners' findings, private work-related audiological examinations in February 2005, July 2006 and September 2006 show further decreases in level of hearing at multiple frequencies in both ears.

At a VA examination in September 2007, pure tone thresholds in the right ear were 15 decibels at 500 hertz, 15 decibels at 1000 hertz, 25 decibels at 2000 hertz, 50 decibels at 3000 hertz, and 50 decibels at 4000 hertz. Pure tone thresholds in the left ear were 15 decibels at 500 hertz, 20 decibels at 1000 hertz, 30 decibels at 2000 hertz, 40 decibels at 3000 hertz, and 45 decibels at 4000 hertz. Speech recognition scores were 96 percent in the right ear and 88 percent in the left ear. Thus, the criteria for current bilateral hearing loss disability are met. See 38 C.F.R. § 3.385.

The September 2007 VA examiner noted a history of constant tinnitus that had begun 10 to 15 years earlier. After reviewing the claims file, including the service treatment records, the examiner opined that the Veteran's service discharge audiological examination revealed normal hearing bilaterally. She noted that the Veteran's onset of tinnitus was 10 to 15 years ago, or about 28 years after military service. She concluded that the Veteran's hearing loss and tinnitus were not caused by or a result of military service.

At an October 2008 VA examination, the Veteran provided a history of difficulty hearing in everyday situations in his home life. He was noted to have retired from work in 2007. He reported that he had trouble hearing the television. Military noise exposure was said to include noise on the flight line as an aircraft mechanic; it was further noted that the Veteran did not have combat experiences. He was noted to have experienced occupational noise exposure as a pattern maker, and to have retired in April 2007; no recreational noise exposure was noted. 

At the VA examination in October 2008, pure tone thresholds in the right ear were 15 decibels at 500 hertz, 20 decibels at 1000 hertz, 30 decibels at 2000 hertz, 55 decibels at 3000 hertz, and 50 decibels at 4000 hertz. Pure tone thresholds in the left ear were 20 decibels at 500 hertz, 25 decibels at 1000 hertz, 30 decibels at 2000 hertz, 40 decibels at 3000 hertz, and 55 decibels at 4000 hertz. Speech recognition scores were 92 percent in the right ear and 88 percent in the left ear. 

The examiner noted that the Veteran's service discharge audiological examination revealed normal hearing bilaterally. 

The October 2008 VA examiner noted in the claims file a May 2008 report from Lakeshore Ear, Nose, and Throat Center that stated that "audio show bilateral sensorineural hearing loss consistent with noise exposure."  (Quotes in original.)  The examiner opined that the May 2008 private provider did not have access to the Veteran's service treatment records or occupational hearing tests and therefore could not differentiate between the cause of hearing loss due to military as opposed to post-service occupational noise exposure. This is a well-reasoned finding of the October 2008 VA examiner and therefore is of significant probative weight of calling into question the validity of the impression of the May 2008 private provider as it pertains to whether the Veteran's in-service noise exposure.

Based on the progression of the threshold shifts in the Veteran's employment records, the examiner opined that the etiology of the Veteran's hearing loss and tinnitus were occupational noise exposure.

The October 2008 VA examiner's findings are consistent with the evidence of record and are well-reasoned; they are of significant probative value. However, they did not take into account the Veteran's history of right ear drainage during active service or a period during which thresholds at 6000 hertz were greater than 20 decibels. In part as a result of this fact, the Board remanded this matter for another examination and opinion in January 2011.

At a VA examination in October 2011, pure tone thresholds in the right ear were 25 decibels at 500 hertz, 30 decibels at 1000 hertz, 35 decibels at 2000 hertz, 55 decibels at 3000 hertz, and 55 decibels at 4000 hertz. Pure tone thresholds in the left ear were 25 decibels at 500 hertz, 30 decibels at 1000 hertz, 40 decibels at 2000 hertz, 55 decibels at 3000 hertz, and 65 decibels at 4000 hertz. Speech recognition scores were 100 percent in the right ear and 92 percent in the left ear. 

The October 2011 VA examiner noted that the Veteran's hearing was within normal limits both at entrance into service and discharge form service. She cited in support of her conclusions the Institute of Medicine's Landmark Study on Military Noise exposure, in which it was found that "there is no scientific basis for delayed onset noise-induced hearing loss."  (Quotes in original VA examination report.)

The Veteran's service entrance audiological examination, reflected in a machine-generated January 6, 1961, "automatic audiometer" report, was translated into ASA units and was said by the October 2011 VA examiner to represent very normal hearing.

The examiner reviewed each the Veteran's military hearing tests, from December 1960, January 1961, August 1962, September 1963, and November 1964, and documented the thresholds of those hearing tests in her VA examination report. She noted that all thresholds were reported in ASA units and showed very normal hearing with no significant threshold shifts, so that, in her view, converting them to ANSI units was not necessary. Although the Board had requested in its November 2011 remand that they be converted into ANSI units, the Board will accept in lieu of such a conversion the expert medical judgment of the examiner that conversion of the reports is not necessary because there were no significant threshold shifts and hearing was very normal at all times. Thus, substantial compliance with the remand instructions has been achieved. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The examiner noted that all military thresholds were within the range of -10 to +10 decibels with the exception of 6000 hertz in both ears in the September 1963 test, for which the thresholds were 26 decibels at 6000 hertz in the right ear and 30 decibels at 6000 hertz in the right ear. The examiner opined that since thresholds at those frequencies were again in the +10 to -10 decibel range on subsequent examination, the September 1963 results at 6000 hertz were of questionable validity. 

The examiner further noted a history attached to the August 1962 VA audiological examination of "drainage from right ear, occasional, no trouble now." The October 2011 VA examiner asserted that ear disease manifested by drainage might cause a temporary conductive shift in hearing, generally in the low frequencies, and that once the underlying disease resolved, the hearing returns to previous levels. The examiner noted that the in-service history of drainage was reported as "occasional, no treatment necessary," and found that it was unlikely that occasional drainage during service had any effect on current hearing loss or tinnitus.

The examiner noted that the Veteran reported onset of tinnitus as 12 to 15 years ago, not only at the October 2011 examination, but also exams in 2007 and 2008. The examiner opined that given the time difference between active duty and the onset of tinnitus, it was unlikely that that it was related to any in-service event.

The October 2011 examiner concluded that the Veteran's hearing loss and tinnitus were not likely related to military service, acoustic trauma during service or any ear disease during active duty or within one year of discharge. She reiterated that hearing tests on entrance and discharge from service showed normal hearing and no significant threshold shift. The examiner noted there was no documentation of a hearing test within one year after discharge from service. The first post-service hearing tests were noted to be the November 2000 occupational baseline and annual tests, and it was found that significant threshold shifts were noted in the Veteran's occupational hearing tests. Therefore, the examiner opined, the most likely etiology of the current hearing loss and tinnitus was occupational noise exposure and/or presbycusis (i.e., age-related hearing loss).

The Veteran has described significant noise exposure as an aircraft mechanic during active duty on the flight line during active service; the Board finds his descriptions of noise exposure during service to be competent, credible, and consistent with the circumstances of his service, and therefore to be of significant probative value. 

A May 2008 private clinician treatment note indicates a history of tinnitus beginning during service. However, the Board finds more probative the histories the Veteran provided to VA examiners in September 2007, October 2008, and October 2011 as to the date of his onset of tinnitus, as he was asked directly about this at the VA examinations and has consistently provided a history of onset of tinnitus in the past ten to fifteen years at those examinations. The Board finds competent and of a high probative value these VA examiners' opinions that tinnitus of an onset many years after service is not due to in-service noise exposure, but rather associated with his post-service hearing loss.

The May 2008 private clinician also noted by history that the Veteran was in the Air Force and had bilateral hearing loss, apparently intended to mean during active service. To the extent this constitutes a medical opinion, it is of very little probative value compared to the opinions of September 2007, October 2008, and October 2011 VA examiners who found that the Veteran did not have hearing loss during service after reviewing the in-service audiological examinations. The Veteran is competent to report hearing loss during service, and the Board finds him credible in this regard. The October 2011 VA examiner opined that the Veteran may have experienced temporary hearing loss during service due to ear disease associated with his intermittent right ear discharge. However, the Board finds of a high probative weight the October 2011 VA examiner's opinion, after review of the several in-service audiological examinations, that such hearing loss would only have been temporary, but that no permanent hearing loss was incurred in active service.

The Board therefore finds that VA examiners' findings based on review of several in-service audiological examinations and service treatment records to be competent medical evidence of greater probative weight than the recollections of the Veteran or of a May 2008 private clinician; in this manner the preponderance of the evidence shows that although the Veteran may have experienced temporary hearing loss due to ear disease during service, such hearing loss was not permanent.

The Board also finds as a significant factor against the Veteran's claim the VA examiners' opinions that treatment for hearing loss and tinnitus is not shown until approximately the year 2000, many years after service, thus indicating that the hearing loss was not due to in-service ear disease or noise exposure. 

The October 2011 VA examiner reviewed the Veteran's occupational audiograms and found in them evidence of hearing loss related to occupational noise exposure, as indicated in the series of audiological results from November 200 to September 2006. This is significant medical opinion evidence against the Veteran's claim, as it indicates an alternative etiology, rather than in-service noise exposure, for the Veteran's hearing loss, many years after service.

To the extent the May 2008 private clinician's report indicates that the Veteran's hearing loss is noise-related, it is a competent medical opinion of significant probative weight as to the etiology of the Veteran's bilateral hearing loss. However, as to the history as records by the examiner, that the Veteran experienced hearing loss during service and has experienced tinnitus from the time of active service forward, the Board finds the report to be of greatly limited probative weight, since, as was pointed out by the October 2008 VA examiner, the treating clinician did not have access to the Veteran's in-service audiological testing results and employment-related audiological testing results. Thus, he would have no basis to distinguish between in-service noise exposure and occupational noise exposure as possible alternative etiologies for the Veteran's bilateral hearing loss and tinnitus.

The October 2011 VA examination report is the evidence of greatest probative value and weight in this matter. The report reflects a very detailed review of the service treatment records and other evidence in the claims file, reference to relevant medical principles and medical evidence in supporting the opinions provided, and detailed explanations for the opinions provided. The examination report is evidence of high probative value and weight that the Veteran's current hearing loss disability and tinnitus did not begin during active service and are not due to in-service noise exposure and ear disease, but rather are due to occupational noise exposure and presbycusis (i.e. age-related hearing loss).

In sum, the Board finds that the preponderance of the evidence shows that although the Veteran may have experienced temporary hearing loss associated with ear disease and drainage of the right ear during active service, his current bilateral hearing loss disability and tinnitus are not related to noise exposure or ear disease that occurred during active service. Accordingly, entitlement to service connection for bilateral hearing loss disability and tinnitus is not warranted.

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application in resolution of this appeal. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.





____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


